Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 14, 2022

The Court of Appeals hereby passes the following order:

A22D0311. NIA HORTON v. PRESTON BLAKE PIKE.

      Nia Horton filed a Petition for Family Violence Protective Order against
Preston Blake Pike on September 20, 2021. The trial court declined to issue an ex
parte order at the time, instead scheduling a hearing on the matter for a later date. On
October 15, 2021, the court entered an order dismissing the petition. Horton filed a
motion for reconsideration from that order on November 2, 2021. The trial court
denied the motion on February 25, 2022. On March 25, 2022, Horton filed the instant
application for discretionary appeal from the order denying her motion for
reconsideration. We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance with OCGA § 5-6-35 (d). Boyle v.
State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). The trial court’s order dismissing
Horton’s petition was final for the purposes of appeal, as no issue remained pending
below. See OCGA § 5-6-34 (a) (1). Horton was thus required to file her application
for appeal within 30 days of the entry of that order. See OCGA § 5-6-35 (a) (2);
OCGA § 5-6-38 (a). The denial of a motion for reconsideration of an appealable order
or judgment is not itself appealable and does not extend the time for filing an appeal
from the underlying order. See Harris v. State, 278 Ga. 280, 282 n. 3 (600 SE2d 592)
(2004); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). Horton
filed her application for discretionary appeal 161 days after entry of the trial court’s
final order dismissing the petition. Thus, this application is untimely as to the
appealable judgment and invalid as to the order denying reconsideration.
      Because Horton’s application is not timely from an appealable order, it is
hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/14/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.